           Case 3:20-cv-05520-BHS Document 70 Filed 02/12/21 Page 1 of 7




 1                                                  THE HONORABLE BENJAMIN H. SETTLE

 2

 3

 4

 5

 6                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 7                                    AT TACOMA
 8   CHARLIE GABERTAN,
 9                                Plaintiff,               Case No. 3:21-cv-05032 (Closed)
10         v.                                              Consolidated with Case No.
                                                           3:20-cv-05520-BHS
11   WALMART INC.,
                                                           DEFENDANT WALMART INC.’S
12                                Defendant.               REPLY IN SUPPORT OF ITS
13                                                         MOTION TO DISMISS PLAINTIFF’S
                                                           COMPLAINT
14
                                                           NOTE ON MOTION CALENDAR:
15                                                         February 12, 2021

16

17

18

19
20

21

22

23

24

25

26
                                                                               LAW OFFICES OF
     WALMART’S REPLY IN SUPPORT OF ITS MOTION TO DISMISS                    COZEN O’CONNOR
     CASE NO. 3:21-cv-05032 (CLOSED)                                     A PROFESSIONAL CORPORATION
                                                                               999 THIRD AVENUE
     CONSOLIDATED WITH CASE NO. 3:20-cv-05520-BHS                                 SUITE 1900
                                                                          SEATTLE, W ASHINGTON 98104
                                                                               (206) 340-1000
            Case 3:20-cv-05520-BHS Document 70 Filed 02/12/21 Page 2 of 7




 1                                       I.      INTRODUCTION

 2          On June 1, 2020, Plaintiff Charlie Gabertan (“Plaintiff”) filed a putative class action

 3   against Walmart Inc. (“Walmart”) in this Court based on a single emergency informational text

 4   message that he allegedly received on April 7, 2020.1 Six months later, Plaintiff filed this

 5   separate putative class action against Walmart challenging the same text message in state court.

 6   This tactic constitutes impermissible claim splitting. In his opposition to Walmart’s Motion to

 7   Dismiss, Plaintiff incorrectly argues that the well-established rule against claim splitting should

 8   not apply because (i) he filed his second case in state court, and (ii) the parties agreed to have

 9   the two cases consolidated before this Court after Walmart timely removed this action. Neither

10   affects the claim-splitting analysis. Plaintiff’s complaint should be dismissed with prejudice.

11          Alternatively, this second action should be dismissed for failure to state a claim. Plaintiff

12   asserts a single claim under the Washington Consumer Protection Act (“WCPA”) based on an

13   alleged violation of the Washington Commercial Electronic Mail Act (“CEMA”). See Compl.

14   ¶¶ 31–39. CEMA is inapplicable because it applies only to text messages “sent to promote real

15   property, goods, or services for sale or lease.” Rev. Code Wash. § 19.190.010(3). Contrary to

16   Plaintiff’s argument, this single emergency informational text message did not promote any

17   goods or services for sale or lease. See Compl. ¶ 13. It informed Walmart Pharmacy patients of

18   socially distanced and contactless methods for accessing active prescription medications,

19   consistent with the guidance of federal and state healthcare authorities, during the declared state

20   of emergency in connection with the COVID-19 pandemic. See id. Therefore, it falls outside

21   the scope of CEMA.

22          In his first action, Plaintiff mischaracterized this emergency informational text message

23   to pursue a meritless Telephone Consumer Protection Act (“TCPA”) claim. Plaintiff has now

24   brought a duplicative, and similarly baseless, action under state law that has multiplied the

25

26          1
                    See Gabertan v. Walmart Inc., No. 20-5520 (W.D. Wash.) (“Gabertan I”).
                                                                                     LAW OFFICES OF
      WALMART’S REPLY IN SUPPORT OF ITS MOTION TO DISMISS - 1                     COZEN O’CONNOR
      CASE NO. 3:21-cv-05032 (CLOSED)                                          A PROFESSIONAL CORPORATION
                                                                                     999 THIRD AVENUE
      CONSOLIDATED WITH CASE NO. 3:20-cv-05520-BHS                                      SUITE 1900
                                                                                SEATTLE, W ASHINGTON 98104
                                                                                     (206) 340-1000
             Case 3:20-cv-05520-BHS Document 70 Filed 02/12/21 Page 3 of 7




 1   proceedings. This Court should dismiss Plaintiff’s second-filed complaint with prejudice and

 2   award Walmart its reasonable attorneys’ fees and costs in connection with this Motion.

 3                                         II.      ARGUMENT

 4   A.     Plaintiff’s Complaint Should Be Dismissed for Improper Claim Splitting.

 5          Plaintiff admits that he filed two actions against Walmart based on the same text

 6   message. See Pl.’s Opp’n at 8–9. As this Court has held, “[a] plaintiff . . . is required to bring

 7   all his claims in one suit against parties and parties in privy.” Chapel v. Recontrust Co., N.A.,

 8   No. 10-5846, 2011 U.S. Dist. LEXIS 12179, at *6 (W.D. Wash. Feb. 8, 2011) (Settle, J.)

 9   (emphasis added). Where, as here, a plaintiff has filed two lawsuits against a defendant based

10   on the same facts, dismissal of the second action with prejudice is warranted. See id.

11          Plaintiff argues he was permitted to split his claims, as long as he brought one action in

12   federal court and the other in state court. See Pl.’s Opp’n at 10 & n.3. Plaintiff is mistaken. The

13   cases Plaintiff relies on stand for the mere and uncontroversial point that a federal court should

14   apply doctrines of abstention and comity when determining whether to stay an action in federal

15   court. The prohibition on claim splitting applies regardless of where a plaintiff initially filed the

16   second action. See Vanover v. NCO Fin. Servs., 857 F.3d 833, 836 (11th Cir. 2017) (affirming

17   dismissal with prejudice of a second-filed action, which was initially filed in Florida state court,

18   after removal because of improper claim splitting); In re Don Rose Oil, Inc., 614 B.R. 358, 370

19   (Bankr. E.D. Cal. 2020) (dismissing a second-filed action, after removal from state court, on the

20   basis of improper claim splitting); Wellin v. Wellin, No. 13-1831, 2014 U.S. Dist. LEXIS 72432,

21   at *38 (D.S.C. May 28, 2014) (dismissing a later-filed action for improper claim splitting after

22   it was removed from state to federal court).

23          Plaintiff suggests that his violation of the claim-splitting prohibition has been mooted

24   because this Court granted the parties’ stipulation to consolidate the cases after Walmart timely

25   removed this action. Pl.’s Opp’n at 10. The parties requested consolidation so that the

26   appropriate Court, which is already familiar with the facts and legal issues, could address
                                                                                  LAW OFFICES OF
      WALMART’S REPLY IN SUPPORT OF ITS MOTION TO DISMISS - 2                  COZEN O’CONNOR
      CASE NO. 3:21-cv-05032 (CLOSED)                                       A PROFESSIONAL CORPORATION
                                                                                  999 THIRD AVENUE
      CONSOLIDATED WITH CASE NO. 3:20-cv-05520-BHS                                   SUITE 1900
                                                                             SEATTLE, W ASHINGTON 98104
                                                                                  (206) 340-1000
              Case 3:20-cv-05520-BHS Document 70 Filed 02/12/21 Page 4 of 7




 1   Plaintiff’s improper tactics by “weighing the equities of the case.” Adams v. Cal. Dep’t of Health

 2   Servs., 487 F.3d 684, 688 (9th Cir. 2007).

 3            The cases Plaintiff relies on are either inapposite or directly contradict his position.2

 4   Mendoza v. Amalgamated Transit Union International is particularly instructive. Plaintiff relies

 5   on dicta in an opinion by the magistrate judge who was not deciding the motion to dismiss. See

 6   Pl.’s Opp’n at 11 (quoting the comment that “the court has since consolidated Mendoza I into

 7   Mendoza II and defendants’ contentions of claim-splitting may no longer be at issue”); Mendoza

 8   v. Amalgamated Transit Union Int’l, No. 18-0959, 2019 U.S. Dist. LEXIS 230606, at *9 (D.

 9   Nev. June 24, 2019) (emphasis added)). The district court, however, ignored this comment,

10   applied the Adams factors, and dismissed with prejudice the second-filed action because it

11   “constitute[d] impermissible claim splitting.” See Mendoza v. Amalgamated Transit Union Int’l,

12   No. 18-0959, 2019 U.S. Dist. LEXIS 151029, at *26 (D. Nev. Sept. 5, 2019) (emphasis added).

13   The same result is warranted here.

14

15

16
              2
                         See Warren v. United States, No. 92-35558, 1993 U.S. App. LEXIS 18389 (9th Cir. July 14,
17   1993) (not involving claim splitting); In re Don Rose Oil, Inc., 614 B.R. at 370 (dismissing a second-filed action
     for improper claim splitting); Abhari v. Victory Park Capital Advisors, Inc., No. 20-5734, 2020 U.S. Dist. LEXIS
18   247258, at *15 (C.D. Cal. Sept. 17, 2020) (noting sua sponte that plaintiffs had filed a similar action that “appear[ed]
     to violate the rule against claim splitting” and instructing plaintiffs to correct their error when filing their amended
19   complaint); Brooke v. Aju Hotel Silicon Valley LLC, No. 19-5559, 2019 U.S. Dist. LEXIS 220035, at *5 (N.D. Cal.
     Dec. 23, 2019) (electing to consolidate two actions rather than dismiss the later-filed action without addressing the
20   Ninth Circuit standard set forth in Adams or any case law); Diaz v. Sun-Maid Growers, No. 19-0425, 2019 U.S.
     Dist. LEXIS 129839, at *14 (E.D. Cal. Aug. 1, 2019) (not reaching “the issue of the alleged impermissible claim
21   splitting”); T.K. v. Stanley, No. 16-5506 (W.D. Wash. Oct. 11, 2016), recons. denied by 2016 U.S. Dist. LEXIS
     147763, at *4 (W.D. Wash. Oct. 25, 2016) (Settle, J) (noting that the doctrine of abstention may apply when an
22   action pending in federal court is duplicative of a state court action); Horner v. Select Portfolio Servicing, No. 12-
     0666, 2012 U.S. Dist. LEXIS 135681, at *6 (E.D. Cal. Sep. 20, 2012) (applying the Adams factors based on the
23   specific equities in that case, in which the later-filed action did not involve the same defendant as the earlier-filed
     action); Leonard v. Stemtech Int’l, Inc., No. 12-0086, 2012 U.S. Dist. LEXIS 120525, at *31–32 (D. Del. Aug. 24,
24   2012) (electing to consolidate the actions because “the operative events at issue in [the second action] occurred well
     after the date of the Amended Complaint in [the first action]”); Britz Fertilizers, Inc. v. Bayer Corp., No. 07-0846,
25   2008 U.S. Dist. LEXIS 8356, at *46 (E.D. Cal. Feb. 5, 2008) (applying the Adams factors and finding consolidation
     was warranted where the plaintiff alleged the claims in the second action were based on a different agreement than
26   the first).
                                                                                                LAW OFFICES OF
      WALMART’S REPLY IN SUPPORT OF ITS MOTION TO DISMISS - 3                                COZEN O’CONNOR
      CASE NO. 3:21-cv-05032 (CLOSED)                                                    A PROFESSIONAL CORPORATION
                                                                                               999 THIRD AVENUE
      CONSOLIDATED WITH CASE NO. 3:20-cv-05520-BHS                                                SUITE 1900
                                                                                          SEATTLE, W ASHINGTON 98104
                                                                                                (206) 340-1000
              Case 3:20-cv-05520-BHS Document 70 Filed 02/12/21 Page 5 of 7




 1   B.       Alternatively, Plaintiff’s Complaint Should Be Dismissed for Failure to State a
              Claim.
 2

 3            CEMA applies only to text messages that promote goods or services for sale or lease.

 4   See Rev. Code Wash. § 19.190.010(3); see also Hickey v. Voxernet LLC, 887 F. Supp. 2d 1125,

 5   1132 (W.D. Wash. 2012).3 Consistent with Plaintiff’s arguments in Gabertan I, Plaintiff

 6   disregards the plain language and context of the text message at issue to contend it promotes

 7   goods or services for sale. This text message, however, provided information to patients about

 8   how to access their active prescriptions during the declared state of emergency. It did not

 9   promote the sale of any goods or services.

10            Plaintiff does not address the cases cited by Walmart in its Motion to Dismiss. Instead

11   he cites inapposite cases involving messages that facially and contextually promoted the sale of

12   goods or services. See Pl.’s Opp’n at 15–19. As set forth in Walmart’s Motion to Dismiss, the

13   inclusion of a hyperlink in the text message does not change the analysis. The hyperlinked web

14   page provided additional information about “Walmart Pharmacy’s Coronavirus safety

15   response,” including information on socially distanced and contactless methods for accessing

16   prescriptions. See Mot. to Dismiss at 8 n.6. It did not, as Plaintiff suggests, “advertise[] various

17   services and products.” See Pl.’s Opp’n at 19. The inclusion of this link does not transform the

18   informational message into a marketing solicitation. See An Phan v. Agoda Co. Pte. Ltd., 351

19   F. Supp. 3d 1257, 1266 (N.D. Cal. 2018), aff’d, 798 F. App’x 157 (9th Cir. 2020); Vallianos v.

20   Schultz, No. 19-0464, 2019 U.S. Dist. LEXIS 174729, at *9–10 (W.D. Wash. Oct. 8, 2019)

21   (“[T]he mere inclusion of a link to a website on which a consumer can purchase a product does

22   not transform the whole communication into a solicitation.”).

23

24            3
                      Plaintiff erroneously suggests that the Ninth Circuit has rejected the holding in Hickey. See Pl.’s
     Opp’n at 13–14. But the Ninth Circuit has not reached that issue. See Gragg v. Orange Cab Co., No. 12-0576,
25   2013 U.S. Dist. LEXIS 7474, at *12 (W.D. Wash. Jan. 17, 2013) (noting the Ninth Circuit has determined that “a
     direct and immediate sale need not be in the [offering] to trigger the [Washington Automatic Dialing and
26   Announcing Device Act]”).
                                                                                             LAW OFFICES OF
      WALMART’S REPLY IN SUPPORT OF ITS MOTION TO DISMISS - 4                             COZEN O’CONNOR
      CASE NO. 3:21-cv-05032 (CLOSED)                                                  A PROFESSIONAL CORPORATION
                                                                                             999 THIRD AVENUE
      CONSOLIDATED WITH CASE NO. 3:20-cv-05520-BHS                                              SUITE 1900
                                                                                        SEATTLE, W ASHINGTON 98104
                                                                                             (206) 340-1000
             Case 3:20-cv-05520-BHS Document 70 Filed 02/12/21 Page 6 of 7




 1           “Courts approach the question of whether a message constitutes advertising or

 2   telemarketing with a measure of common sense.” An Phan, 351 F. Supp. 3d at 1261 (internal

 3   quotation marks and citation omitted). As set forth in Walmart’s Motion to Dismiss, text

 4   messages, like the one alleged here, that “merely seek to gather or impart important information”

 5   do not constitute advertising or telemarketing. Dennis v. Amerigroup Wash., Inc., No. 19-5165,

 6   2020 U.S. Dist. LEXIS 22832, at *12 (W.D. Wash. Feb. 10, 2020); see also Mot. to Dismiss at

 7   7–8 (collecting cases). This text message did not promote any goods or services for sale, and it

 8   is outside the scope of CEMA. Plaintiff’s complaint should be dismissed with prejudice. See

 9   Hickey, 887 F. Supp. 2d at 1132; see also Dennis, 2020 U.S. Dist. LEXIS 22832, at *12; Mot.

10   to Dismiss at 5–8.

11   C.      Walmart Should Be Awarded Reasonable Attorneys’ Fees in Connection With This
             Motion.
12

13           Plaintiff has “unquestionably multiplied the proceedings,” and, as a result, Walmart

14   should be awarded its reasonable attorneys’ fees and costs in connection with responding to this

15   improperly-filed action. See Anderson v. United Stationers Supply Co., No. 97-15631, 1998

16   U.S.    App.    LEXIS       7596,    at   *4    (9th    Cir.   Apr.    16,    1998)     (“Since       counsel’s

17   efforts . . . unquestionably multiplied the proceedings before the district court, the imposition of

18   monetary sanctions upon counsel was not an abuse of discretion.”). Plaintiff’s argument that his

19   claim-splitting tactic only became improper when Walmart removed this action is baseless.

20   Courts apply the claim-splitting analysis to removed actions. See Vanover, 857 F.3d at 836; In

21   re Don Rose Oil, Inc., 614 B.R. at 370; Wellin, 2014 U.S. Dist. LEXIS 72432, at *38.4 In

22   addition, claim splitting is precluded under both federal and Washington State procedural law.

23   See Chapel, 2011 U.S. Dist. LEXIS 12179, at *4 (explaining that a plaintiff must “bring at one

24   time all of the claims against a party or privies relating to the same transaction or event” (citing

25           4
                       Plaintiff’s suggestion that Walmart removed his improperly filed state court action to “lay a
     ‘sanctions trap’” is baseless. See Pl.’s Opp’n at 19–20. Walmart removed the action because this Court has
26   jurisdiction under CAFA. See Notice of Removal, Dkt. No. 1.
                                                                                         LAW OFFICES OF
      WALMART’S REPLY IN SUPPORT OF ITS MOTION TO DISMISS - 5                         COZEN O’CONNOR
      CASE NO. 3:21-cv-05032 (CLOSED)                                              A PROFESSIONAL CORPORATION
                                                                                         999 THIRD AVENUE
      CONSOLIDATED WITH CASE NO. 3:20-cv-05520-BHS                                          SUITE 1900
                                                                                    SEATTLE, W ASHINGTON 98104
                                                                                         (206) 340-1000
            Case 3:20-cv-05520-BHS Document 70 Filed 02/12/21 Page 7 of 7




 1   Adams, 487 F.3d at 693–94)); Harris v. Providence Everett Med. Ctr., No. 66407-7-I, 2012

 2   Wash. App. LEXIS 874, at *4 (Ct. App. Apr. 16, 2012) (“Filing two separate lawsuits based on

 3   the same event—claim splitting—is precluded in Washington.” (quoting Landry v. Luscher, 976

 4   P.2d 1274, 1276 (Wash. Ct. App. 1999)) (additional citation omitted)); see also supra § II.A.

 5          Because Plaintiff improperly filed this second action, which has unnecessarily multiplied

 6   the proceedings, Walmart should be awarded its reasonable attorneys’ fees and costs in

 7   connection with this Motion. 28 U.S.C. § 1927; Rev. Code Wash. § 4.84.185; Hyytinen v.

 8   Morhous, No. 14-5537, 2015 U.S. Dist. LEXIS 26654, at *10 (W.D. Wash. Mar. 3, 2015) (Settle,

 9   J.); Irving v. AMTRAK, No. 13-5713, 2015 U.S. Dist. LEXIS 4023, at *3–4 (W.D. Wash. Jan.

10   12, 2015) (Settle, J.); Lucas v. Camacho, No. 11-5350, 2012 U.S. Dist. LEXIS 133367, at *3

11   (W.D. Wash. Sep. 18, 2012) (Settle, J.).

12                                        III.   CONCLUSION

13          For the foregoing reasons, Walmart respectfully seeks dismissal of Plaintiff’s complaint

14   with prejudice and an award of its reasonable attorneys’ fees and costs incurred in connection

15   with this Motion.

16

17   Dated: February 12, 2021                      Respectfully submitted,

18   /s/ Macee B. Utecht                           /s/ Meredith C. Slawe
     COZEN O’CONNOR                                COZEN O’CONNOR
19
     Macee B. Utecht, WSBA #55465                  Meredith C. Slawe (pro hac vice)
20   999 Third Avenue, Suite 1900                  Michael W. McTigue Jr. (pro hac vice)
     Seattle, WA 98104                             One Liberty Place
21   Phone: (206) 373-2791                         1650 Market Street, Suite 2800
     Email: mutecht@cozen.com                      Philadelphia, PA 19103
22                                                 Phone: (215) 665-2000
     E. Marie Bussey-Garza (pro hac vice)
                                                   Email: mslawe@cozen.com
23   1717 Main Street, Suite 3100
                                                           mmctigue@cozen.com
     Dallas, TX 75201
24   Phone: (214) 462-3085
25   Email: mbussey-garza@cozen.com
                                    Attorneys for Defendant Walmart Inc.
26
                                                                               LAW OFFICES OF
      WALMART’S REPLY IN SUPPORT OF ITS MOTION TO DISMISS - 6                COZEN O’CONNOR
      CASE NO. 3:21-cv-05032 (CLOSED)                                    A PROFESSIONAL CORPORATION
                                                                               999 THIRD AVENUE
      CONSOLIDATED WITH CASE NO. 3:20-cv-05520-BHS                                SUITE 1900
                                                                          SEATTLE, W ASHINGTON 98104
                                                                               (206) 340-1000
